Exhibit 10.2

SUPPLEMENT NO. 6 dated as of December 16, 2008, to the Guarantee and Collateral
Agreement dated as of June 23, 2006 (the “Guarantee and Collateral Agreement”),
among TRANSDIGM INC., a Delaware corporation (the “Borrower”), TRANSDIGM GROUP
INCORPORATED, a Delaware corporation (“Holdings”), each subsidiary of the
Borrower from time to time party thereto (each such subsidiary individually a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”; the
Subsidiary Guarantors, Holdings and the Borrower are referred to collectively
herein as the “Grantors”) and CREDIT SUISSE as administrative agent and
collateral agent (in such capacity, the “Agent”) for the Secured Parties (as
defined therein).

A. Reference is made to the Credit Agreement dated as of June 23, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, each subsidiary of the Borrower from
time to time party thereto, the lenders named therein (the “Lenders”), and
Credit Suisse, as administrative agent and collateral agent (in such capacity,
the “Agent”) for the Lenders, as amended by (i) that certain Amendment No. 1,
Consent and Agreement dated as of January 25, 2007 and (ii) that certain
Assumption Agreement dated as of February 7, 2007.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee and
Collateral Agreement, as applicable.

C. The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Domestic Subsidiaries of the Loan Parties may become Subsidiary
Guarantors and Grantors under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (a “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and Grantor under the Guarantee and Collateral Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Grantor and Subsidiary Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Grantor and Subsidiary
Guarantor thereunder are true and correct in all material respects on and as of
the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Secured Obligations (as
defined



--------------------------------------------------------------------------------

in the Guarantee and Collateral Agreement), does hereby create and grant to the
Agent, its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and lien on all of the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Grantor” or a “Subsidiary Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Subsidiary. The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Agent shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Subsidiary and the Agent. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and the New Subsidiary’s
organization number (or equivalent) from its jurisdiction of formation, (b) set
forth on Schedule II attached hereto is a true and correct schedule of any and
all (i) Equity Interests and debt securities now owned by the New Subsidiary and
(ii) Intellectual Property now owned by the New Subsidiary and (c) set forth
under its signature hereto, is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal



--------------------------------------------------------------------------------

or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement. All
communications and notices hereunder to the New Subsidiary shall be given to it
at the address set forth under its signature below.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Agent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

AIRCRAFT PARTS CORPORATION by  

/s/ Gregory Rufus

Name:   Gregory Rufus Title:   Secretary Address: c/o TransDigm Inc. The Tower
at Erieview 1301 East 9th Street, Suite 3710 Cleveland, OH 44114 Attn: Gregory
Rufus Facsimile No: (216) 706-2937 Legal Name: Aircraft Parts Corporation
Jurisdiction of Formation: New York Location of Chief Executive Office: 100
Corporate Drive Holtsville, NY 11742



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Agent by  

/s/ Robert Hetu

Name:   Robert Hetu Title:   Managing Director by  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Associate



--------------------------------------------------------------------------------

Schedule I to

Supplement No. 6

to the Guarantee and

Collateral Agreement

LOCATION OF COLLATERAL

 

Description

 

Location

All assets pledged pursuant to the terms

hereof

 

100 Corporate Drive,

Holtsville NY 11742

All assets pledged pursuant to the terms

hereof

 

4611 West Harry Street

Wichita, Kansas 67209

JURISDICTION OF FORMATION

New York

ORGANIZATION NUMBER (OR EQUIVALENT) (FROM JURISDICTION OF FORMATION)

N/A



--------------------------------------------------------------------------------

Schedule II to

Supplement No. 6

to the Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

CAPITAL STOCK

 

Issuer

 

Number of
Certificate

 

Registered
Owner

 

Number and
Class of
Equity Interests

 

Percentage

of Equity

Interests

Aircraft Parts Corporation   15   TransDigm Inc.   5,000 shares of common stock
  100%

DEBT SECURITIES

 

Issuer

 

Principal Amount

 

Date of Note

 

Maturity Date

None.      



--------------------------------------------------------------------------------

Schedule III to

Supplement No. 6

to the Guarantee and

Collateral Agreement

INTELLECTUAL PROPERTY

 

PATENTS

 

Title

   Country    Patent No.    Issue Date    Application No.

Aircraft DC starter-generator torque controller

   USA    5051670    Sept. 24, 1991    07/559908

Apparatus and method for installing a starter-generator on an aircraft engine

   USA    6094797    Aug. 1, 2000    08/048969

 

TRADEMARKS

 

Mark

   Country    Reg. No.    Reg. Date.    Application No.

APC (logo)

   USA    3047649    Jan. 24, 2006    79593793

XL

   USA    1853490    Sept. 13, 1994    74133902

XL2

   USA    3047650    Jan. 24, 2006    76593794